DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of record fails to teach or suggest an illumination system comprising a laser light source, a wavelength conversion module, and a spot region modulation module, wherein
the laser light source is configured to provide a laser beam,
the wavelength conversion module is located on a transmission path of the laser beam,
wherein the wavelength conversion module has a wavelength conversion region and a non-conversion region and is configured to rotate on a rotation axis to cause the wavelength conversion region to enter the transmission path of the laser beam in a first period of time and to cause the non-conversion region to enter the transmission path of the laser beam in a second period of time, and

the spot region modulation module is located on the transmission path of the laser beam between the wavelength conversion module and the laser light source, wherein the spot
region modulation module is configured to shift the transmission path of the laser beam, and
when the wavelength conversion module rotates, the spot region modulation module moves, in the first period of time, the laser beam in the wavelength conversion region along a first shift path, so that the laser beam forms a first spot region in an irradiation region in the wavelength conversion region, and the spot region modulation module causes, in the second period of time,
the laser beam to form a second spot region in an irradiation region in the non-conversion region,
wherein a size of the first spot region is greater than a size of the second spot region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C DOWLING whose telephone number is (571)272-2116. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ton Minh-Toan can be reached on 571-272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM C. DOWLING/
Primary Examiner
Art Unit 2882



wcd